Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-22-00265-CR

                                        Peggy Sue SOTO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR1827
                       Honorable Catherine Torres-Stahl, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is dismissed. We direct the
clerk of this court to issue the mandate immediately.

       SIGNED June 29, 2022.


                                                  ______________________________
                                                  Patricia O. Alvarez, Justice